       Case 1:20-cv-00571-LTS-SDA Document 44 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Alphonso Syville,                                                            2/17/2021

                                 Plaintiff,
                                                               1:20-cv-00571 (LTS) (SDA)
                     -against-
                                                              ORDER
 City of New York et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       In accordance with the Court’s December 1, 2020 Order (ECF No. 41), Plaintiff was to file

an amended complaint by February 1, 2021. As of the date of this Order, no such pleading has

been received by the Court. Accordingly, it is hereby Ordered that the deadline for Plaintiff to file

an amended complaint is extended until March 19, 2021. Plaintiff is warned that failure to file an

amended pleading by that date will result in a recommendation to the District Judge that his case

be dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b).

       The Clerk if Court is directed to mail copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               February 17, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
